Name: Council Regulation (EC) No 2505/96 of 20 December 1996 opening and providing for the administration of Community tariff quotas for certain agricultural and industrial products and amending Regulation (EC) No 3059/95 opening and providing for the administration of Community tariff quotas for certain agricultural and industrial products (first series 1996)
 Type: Regulation
 Subject Matter: chemistry;  tariff policy;  agricultural activity;  industrial structures and policy
 Date Published: nan

 Avis juridique important|31996R2505Council Regulation (EC) No 2505/96 of 20 December 1996 opening and providing for the administration of Community tariff quotas for certain agricultural and industrial products and amending Regulation (EC) No 3059/95 opening and providing for the administration of Community tariff quotas for certain agricultural and industrial products (first series 1996) Official Journal L 345 , 31/12/1996 P. 0001 - 0009COUNCIL REGULATION (EC) No 2505/96 of 20 December 1996 opening and providing for the administration of Community tariff quotas for certain agricultural and industrial products and amending Regulation (EC) No 3059/95 opening and providing for the administration of Community tariff quotas for certain agricultural and industrial products (first series 1996) THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof,Having regard to the proposal from the Commission,Whereas production in the Community of certain agricultural and industrial products will be insufficient to meet the specific requirements of the user industries in the Community; whereas, consequently, Community supplies of products of this type will depend to a considerable extent on imports from third countries; whereas the most urgent Community requirements for the products in question should be met immediately on the most favourable terms; whereas Community tariff quotas at reduced or zero duty should therefore be opened within the limits of appropriate volumes taking account of the need not to disturb the markets for such products nor the starting out or development of Community production;Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted application of the rates laid down for the quotas to all imports of the products concerned into all Member States until the quotas have been used up;Whereas the decision for the opening of autonomous tariff quotas should be taken by the Community; whereas, to ensure the efficiency of a common administration of these quotas, there is no reasonable obstacle to authorizing the Member States to draw from the quota-volumes the necessary quantities corresponding to actual imports; whereas, however, this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly;Whereas production in the Community of certain industrial products will remain, in the course of 1996, unable to meet the specific requirements of the user industries in the Community; whereas, consequently, Community supplies of products of this type will depend to a considerable extent on imports from third countries; whereas the most urgent Community requirements for the products in question should be met immediately on the most favourable terms;Whereas, by Regulation (EC) No 3059/95 (1), the Council opened, for 1996, Community tariff quotas for certain agricultural and industrial products; whereas the volume of the quota for ferro-chromium (Order No 09.2711), for isopropylidene-bis (Order No 09.2859) and for oscillator (Order No 09.2939) should be increased;Whereas the existing regulations opening autonomous Common Customs Tariff duties on certain industrial and agricultural products have largely renewed previous measures; whereas, therefore, in the interests of rationalizing implementation of the measures concerned, it would seem appropriate not to limit the period of validity of this Regulation as its scope can be adapted and products added to or removed from the list through a Council regulation, if necessary; whereas the transfer of unused quantities from one quota period to a subsequent one is not permissible;Whereas the amendments to the combined nomenclature and the Taric codes do not give rise to any substantive amendment; whereas, for reasons of simplification, provision should be made to empower the Commission, following receipt of the opinion of the Customs Code Committee, to make the necessary amendments and technical adaptations of the Annex to this Regulation, including the publication of a consolidated version;Whereas it should be possible for this procedure to be applied in order to speed up the procedure where it becomes clear during a calendar year that an increase of a tariff quota or extension of a quota period is required; whereas such measures shall be considered to be temporary ones pending expiry of the relevant calendar year,HAS ADOPTED THIS REGULATION:Article 1 1. The import duties on the goods listed in Annex I shall be suspended at the indicated duty rate for the periods and in the amounts indicated therein.2. In Regulation (EC) No 3059/95, the table shown in the Annex shall be replaced, for Order Nos 09.2711, 09.2859 and 09.2939, by the table shown in Annex II to this Regulation.Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take all appropriate administrative measures in order to ensure effective administration thereof.Article 3 If an importer presents in a Member State an entry for release for free circulation, including a request for preferential benefit for a product covered by this Regulation and if this entry for release is accepted by the customs authorities, the Member States concerned shall inform the Commission and draw an amount corresponding to its requirements from the corresponding quota amount.The drawing request, with indication of the date of acceptance of the said entries, must be transmitted to the Commission without delay.The drawings are granted by the Commission by reference to the date of acceptance of the entries for release for free circulation by the customs authorities of the Member States concerned to the extent that the available balance so permits.If a Member State does not use the quantities drawn it shall return them as soon as possible to the corresponding quota amount.If the quantities requested are greater than the available balance of the quota amount, allocation shall be made on a pro rata basis with respect to the requests. Member States shall be informed by the Commission of the drawings made.Article 4 Each Member State shall ensure that importers of the products concerned have equal and uninterrupted access to the quotas for such time as the residual balance of the quota volumes so permits.Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with.Article 6 The amendments and technical adaptations, including the publication of a consolidated version, arising from amendments of the combined nomenclature and Taric codes shall be adopted by the Commission in accordance with the procedure laid down in Article 7.If it becomes apparent during a calendar year:- a quota quantity is not sufficient to satisfy the needs of the Community industry, taking into account the production capacity inside the Community, or- a prolongation of a tariff quota whose validity period has been limited is necessary beyond this period to satisfy the needs of the Community industry, taking into account the production capacity inside the Community,the quota concerned may, until the end of the calendar year, be increased by not more than 50 % or the quota period extended for a period not exceeding six months in accordance with the procedure laid down in Article 7.Article 7 1. The Commission shall be assisted by the Customs Code Committee set up by Article 247 of Council Regulation (EEC) No 2913/92 (2).2. The representative of the Commission shall submit to the Committee a draft of the measures to be adopted. The Committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The chairman shall not vote.The Commission shall adopt measures, which shall apply immediately. However, if those measures are not in accordance with the opinion of the Committee, they shall be communicated by the Commission to the Council forthwith. In that event the Commission shall defer application of the measures upon which it has decided for three months from the date of such communication.The Council, acting by qualified majority, may take a different decision within the time limit referred to in the previous paragraph.3. The Committee may examine any question concerning the application of this Regulation which is raised by its chairman, either on his own initiative or at the request of a Member State.Article 8 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 1997 with respect to Annex I and from 1 January 1996 with respect to Annex II.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 December 1996.For the CouncilThe PresidentS. BARRETT(1) OJ No L 326, 30. 12. 1995, p. 19. Regulation as amended by Regulation (EC) No 1535/96 (OJ No L 191, 1. 8. 1996, p. 16).(2) OJ No L 302, 19. 10. 1992, p. 1. Regulation as amended by the 1994 Act of Accession.ANNEX I >TABLE>ANNEX II >TABLE>